Citation Nr: 0821875	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-41 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had active service from September 1978 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In August 2007, the Board remanded this case for examination 
of the veteran and a medical opinion.  The required 
development has been completed and the Board now proceeds 
with its decision.  


FINDINGS OF FACT

The veteran is not bedridden and it has not objectively been 
shown that solely because of her service-connected 
disabilities she requires regular aid and attendance with 
regard to such functions as dressing herself, keeping herself 
ordinarily clean and presentable, adjusting a special 
prosthetic or orthopedic device, feeding herself, or 
protecting herself from the hazards or dangers incident to 
her daily environment.  


CONCLUSION OF LAW

The criteria for special monthly compensation on account of 
the need for regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 
3.352 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
veteran in February 2006 that fully addressed all four notice 
elements.  The letter informed the veteran of what evidence 
was required to substantiate the claim and of the veteran's 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of supplemental statements of 
the case issued in April 2007 and June 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

Finally, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim for SMC, any 
questions as to the appropriate effective date to be assigned 
(for the increased compensation) are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records.  The veteran was afforded VA medical examinations 
and medical opinions were provided, based on those 
examinations.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Discussion

The veteran contends that her service-connected disabilities 
disable her to such an extent that she needs the regular aid 
and attendance of another person.  It is particularly averred 
that her service-connected disabilities leave her wheelchair 
bound.  

Special monthly compensation (SMC) is a special statutory 
award, in addition to awards based on the schedular 
evaluations provided by the diagnostic codes in VA's rating 
schedule.  Claims for SMC, other than those pertaining to 
one-time awards and an annual clothing allowance, are 
governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. 
§§ 3.350 and 3.352.  

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b) (2007).  Service connection has been 
established for an unstable bladder with incontinence of 
urine, rated as 60 percent disabling; hysterectomy with 
bilateral salpingectomy, rated as 50 percent disabling; small 
bowel obstruction with lysis of adhesions and arteriovenous 
malformations, rated as 50 percent disabling; loss of use of 
the right foot due to complex regional pain syndrome, rated 
as 40 percent disabling; and pes planus, left foot, rated as 
20 percent disabling.  The combined service-connected 
disability rating, including the bilateral factor, is 100 
percent.  An unappealed rating decision of September 2002 
denied service connection for hypertension, Grave's disease, 
glaucoma, and a heart condition.  Service connection for loss 
of use and reflex sympathetic dystrophy of the left foot were 
denied in an unappealed July 2005 rating decision.  Only the 
effects of the service-connected disabilities are considered 
in determining entitlement to SMC.  38 C.F.R. § 4.14 (2007).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the  back, etc.); inability of 
claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (2007).  

In response to the veteran's contentions, it should be noted 
that while being bedridden will establish entitlement to 
regular aid and attendance benefits, being wheelchair bound 
does not automatically establish entitlement to that level of 
special monthly compensation.  With the requirements of the 
regulation in mind, the Board has reviewed the evidence to 
determine the impact of the service-connected disabilities.  

Although the current claim was received in March 2004, the 
veteran has submitted some old records in support of her 
claim.  They have been reviewed but will not be set forth in 
detail, because they do not reflect the current extent of the 
service-connected disabilities.  Similarly, the file contains 
VA clinical records through April 2007 and while they reflect 
complaints and treatment for various disabilities, they do 
not provide evidence as to the criteria for special monthly 
compensation and will not be set forth in detail.  

In an application dated in October 2003, C. J.-T., M.D., 
indicated that the veteran was bedridden and permanently 
confined to her home or immediate area.  She was reported to 
be unable to dress and undress, walk unassisted, attend to 
the wants of nature, keep herself clean, leave home for short 
distances unattended, or to protect herself in her daily 
environment.  She stayed in bed and was cared for by her 
sister.  Diagnoses were fecal and urinary incontinence, pain 
disorder, inversion of right foot, esophageal dismotility, 
peritoneal adhesions, Grave's disease and fibromyalgia.  It 
was reported that pain in the right leg radiating to the 
buttocks caused difficulty with ambulation and pain from 
pelvic adhesions caused difficulty with transfers and raising 
the upper body.  

The veteran was examined for VA in June 2004.  The veteran 
came to the examination by van and wheelchair, accompanied by 
her sister.  It was reported that she was permanently 
bedridden.  She had difficulty balancing, which affected her 
ability to walk.  She had a loss of memory and forgot where 
she was and cooking.  Other problems included reflex 
sympathetic dystrophy (RSD), fibromyalgia, abdominal pain, 
somatoform disorder, gastroesophageal reflux disease (GERD), 
Grave's disease, urinary and fecal incontinence, and 
progressive disuse related to weakness and falls.  The 
veteran had decreased alertness due to medication and fell 
asleep during the interview.  

The examiner noted that the veteran had an abnormal posture, 
slouching in her wheelchair.  Her gait was not assessed 
because she could not tolerate even light touch to her feet.  
There was generalized weakness of the upper and lower 
extremities and abdomen and generalized wasting of the lower 
extremities.  The veteran had strength and coordination to 
feed herself.  She was unable to shave, fasten clothing, use 
a toilet, bath and dress.  She had fundamental restrictions 
to the lower extremities due to right and left lower 
extremity limitation of motion, weakness, and muscle atrophy.  
The examiner found that the veteran had limitation of motion 
due to weakness from immobility that began as a result of 
pain in the feet since 1994.  There was lower extremity 
atrophy due to lack of use.  She had difficulty weight 
bearing due to RSD and weakness of the lower extremities that 
resulted from pain in the feet initially and then became 
inverted.  She could not tolerate the slightest touch to the 
feet and cried in pain.  Cervical and thoracic spine motion 
was normal.  The range of lumbar spine motion could not be 
tested due to the veteran's immobility.  Her abdominal 
muscles appeared to be very weak and she seemed to be in a 
lot of pain with minimal motion of her waist.  

After reviewing the veteran's medical records, the examiner 
remarked that she needed a wheelchair for ambulation.  She 
was not able to leave her home or immediate premises by 
herself.  There were permanent restrictions, such as inverted 
feet and pain.  She was not mentally capable because her 
medication made her drowsy.  The examiner expressed the 
opinion that the current level of disability was due to the 
inversion of the feet that began as pes planus and foot pain 
and was later diagnosed as RSD.  Urinary incontinence was due 
to a neurogenic bladder, which was service-connected.  There 
was no connection for fecal incontinence; the etiology of 
that condition was unclear.  

The veteran was again examined for VA in January 2006.  She 
reported urinary incontinence, with urination 7 times during 
the day and 5 times at night.  She could not feel urges and 
had trouble starting urination.  She required a pad change as 
often as 8 times per day and catheterization with an 
appliance as often as 5 times per day.  She reported 
weakness, fatigue, limitation of exertion, and recurrent 
urinary tract infections.  Her pes planus residuals left her 
with an inability to stand or walk and she used an electric 
wheelchair.  

Examination showed the veteran to be well developed, well 
nourished and in no acute distress.  Eyes, neck, and lungs 
were normal.  The heart had a soft systolic murmur at the 
aortic area.  The abdomen had a laparotomy scar, which was 
hyperpigmented and nontender, without other significant 
findings.  The right forefoot had a varus deformity.  There 
was a mild left foot varus deformity.  The right foot had 
exquisite tenderness with erythema and thin skin.  There was 
a hyperpigmented scar on the right foot, with tenderness.  
The right lower extremity had 1+ edema.  There was no edema 
in the left lower extremity.  Lower extremity length was 90 
centimeters on the right as compared to 91 centimeters on the 
left.  The feet revealed signs of abnormal weight bearing, 
including tender callosities at the lateral edge of the feet.  
Her posture was abnormal, sitting uncomfortably in the 
wheelchair.  She required a wheelchair because of severe foot 
pain and deformity, so the examiner was unable to assess her 
gait.  The examiner measured restrictions of ankle movement, 
greater on the right than on the left.  On the right and 
left, joint function was additionally limited by pain on 
repetitive use.  The right foot had painful motion, edema, 
disturbed circulation, weakness, muscular atrophy, and 
tenderness.  The left foot had painful motion and tenderness.  
Pes planus was not present.  There was severe right foot 
deformity and tenderness.  Symptoms and pain were not 
relieved by corrective foot wear.  X-rays showed the right 
foot to have a clubbed foot with a marked varus deformity.  
Weight bearing and nonweightbearng X-rays of the left foot 
were within normal limits.  Laboratory tests were also done.  

The January 2006 examination concluded with diagnoses of 
unstable bladder with incontinence of urine; right foot pes 
planus status post surgery with residual complex regional 
pain syndrome and acquired club foot deformity; and left foot 
mild fore foot varus deformity.  

The doctor who did the January 2006 examination provided an 
opinion in August 2006.  He explained that complex regional 
pain syndrome (CRPS) was previously known as RSD syndrome.  
The etiology of CRPS was poorly understood.  In the 
examiner's opinion, the veteran's primary right foot problem, 
flat foot and varus deformity, and complicating secondary 
foot conditions, were more likely than not the inciting 
etiological factors in her CRPS.  Due to her CRPS, worsening 
varus deformity, she had acquired a club foot and disuse 
atrophy.  She was wheelchair bound and thus, unable to 
effectively take care of herself.  

The claims folder was reviewed for the December 2007 VA 
examination.  The veteran arrived by VA transportation, 
accompanied by her sister.  She was not hospitalized.  She 
was not bedridden.  She had glaucoma, but her corrected 
vision was better than 5/200.  She did not have the capacity 
to protect herself from the hazards and dangers of her daily 
environment.  She lived with her sister, who managed her 
money.  The veteran reported experiencing dizziness when 
lying down or sitting in a chair.  She reported averaging one 
bowel movement a day, but was incontinent of stool and wore a 
diaper.  She also wore diapers because she was incontinent of 
urine.  She was able to catheterize herself and sometimes 
used a bedside commode.  She reported no memory loss.  She 
did say that she had poor balance and may fall.  She could 
wash herself and feed herself.  Her sister bathed her and 
dressed her.  She had help transferring to the toilet and 
wheelchair.  A typical day consisted of watching television 
or lying in bed.  She ate one meal a day.  She only left the 
house for church and doctor visits.  She last walked in 1994 
and had been in a wheel chair since then.  She reported that 
she was unable to walk without assistance and was wheelchair 
bound.  

On examination, the veteran was unable to passively lift her 
lower extremities.  She was able to lift her thigh with her 
hands.  She was able to push her leg out and she had some 
strength ability to be able to lift her hands a few feet from 
her waist.  Patellar reflexes were 2+ bilaterally.  The feet 
had contracture deformities, bilaterally.  The assessment was 
that the veteran suffered from fibromyalgia and a number of 
other conditions that rendered her wheelchair bound.  She did 
appear to be in need of regular aid and attendance based on 
her inability to dress and undress herself, her inability to 
bathe herself, or keep herself clean, her need to have other 
people support her to a bedside commode, to help put her in a 
chair, her need for others to assist with catheterization, 
her need for a wheelchair to get around, and her inability to 
protect herself from the dangers and hazards of her daily 
environment.  It was noted that she was service-connected for 
gynecological conditions that would have no impact on her 
ability to ambulate.  The service-connected scar would have 
no impact.  She was service-connected for a flat foot 
condition and the pes planus in and of itself would not 
render her unable to walk.  She was service-connected for a 
CRPS of her feet, which would have some impact on her ability 
to ambulate; however, it was not possible to state to what 
extent due to her non-service-connected problems.  A portion 
of her inability to walk was related to her fibromyalgia and 
lumbar spine syndromes, which were not service-connected.  
The examiner felt that it was at least as likely as not that 
the veteran's combination of her service-connected complex 
regional pain syndrome of her feet, her non-service-connected 
fibromyalgia, and her non-service-connected lumbar spine 
condition rendered her helpless or so nearly helpless as to 
require the regular aid and attendance of another person.  It 
was not possible to separate out what degree or percentage 
the service-connected complex regional pain syndrome played 
in her debilitating condition that rendered her in need of 
aid and attendance without resort to mere speculation due to 
intertwining of service-connected and non-service-connected 
conditions.  

Conclusion

The most recent VA medical opinion was to the effect that the 
veteran needed the regular aid and attendance of another due 
to her service-connected and non-service-connected 
conditions.  There is no dispute on this point.  The veteran 
is seriously disabled and in need or the regular aid and 
attendance of another person due to her service-connected and 
non-service-connected conditions.  However, SMC benefits can 
only be paid if the service-connected conditions, by 
themselves, require the aid and attendance of another person.  
38 C.F.R. § 4.14.  Unfortunately, neither the most recent VA 
examiner nor any other examiners have parsed the effects of 
the service-connected disabilities from those of the non-
service-connected conditions.  Nevertheless, they have 
provided sufficient information as to the impact of the 
service-connected disabilities, so that they can be evaluated 
in accordance with the applicable criteria.  

On the most recent examination, in December 2007, the 
examiner expressed the opinion that the service-connected 
disabilities would have some impact on the veteran's ability 
to ambulate; but would not render her unable to walk.  Her 
service-connected gynecological condition would not 
contribute to a requirement for the aid and attendance of 
another.  Her service-connected bladder and bowel disorders 
require diapers, but do not prevent her from changing and 
bathing.  Most importantly, there are no service-connected 
upper extremity deficits and no service-connected mental 
deficits.  

Since there are no service-connected upper extremity or 
mental deficits and the service-connected lower extremity 
deficits, by medical opinion, would not prevent the veteran 
from walking, the service-connected disabilities, by 
themselves, would not prevent the veteran from dressing or 
undressing herself, keeping herself ordinarily clean and 
presentable, feeding herself, transferring to a commode to 
attend to the wants of nature, changing diapers when 
necessary, or protecting herself from hazards or dangers 
incident to her daily environment.  Thus, the service-
connected disabilities, by themselves do not require the aid 
and attendance of another.  38 C.F.R. § 3.352.  

The details of the service-connected disabilities, as 
described in the recent VA examinations and clinical notes, 
form a preponderance of evidence which establishes that the 
veteran's service-connected disabilities do not approximate 
the criteria for special monthly compensation based on the 
need for regular aid and attendance of another person.  
38 C.F.R. § 4.7.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


